Citation Nr: 0719593	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  03-28 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
postoperative duodenal ulcer. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The appellant is a veteran who served on active duty from May 
1965 to May 1967.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2003 
rating decision of the Waco RO that denied a rating in excess 
of 20 percent for the postoperative duodenal ulcer.  A 
December 2003 rating decision increased the rating to 30 
percent.  In October 2005, a videoconference hearing was held 
before the undersigned; a transcript of the hearing is of 
record.  In December 2005, the matter was remanded for 
additional development.  A September 2006 rating decision 
increased the rating to 40 percent.  The matter remains in 
controversy as less than the maximum available benefit was 
awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In June 2007, the Board received a statement from the veteran 
wherein he appears to be seeking service connection for gall 
bladder disability as secondary to the postoperative duodenal 
ulcer.  That matter is referred to the RO for appropriate 
action.


FINDING OF FACT

The veteran's postoperative duodenal ulcer is reasonably 
shown to approximate a degree of severity best characterized 
as severe.  


CONCLUSION OF LAW

A 60 percent rating is warranted for the veteran's 
postoperative duodenal ulcer.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.114, Diagnostic Code (Code) 7308 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

By October 2003 (prior to the RO's initial adjudication of 
this claim) letter the veteran was advised of the information 
and evidence that he was required to provide VA in support of 
his claim, and of evidence and information VA would obtain in 
support of his claim.  October 2002 and July 2006 follow-up 
letters provided additional information regarding the 
evidence and information necessary to substantiate the claim, 
the information required of the veteran to enable VA to 
obtain evidence in support of his claim, the assistance that 
VA would provide to obtain evidence and information in 
support of the claim, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  He was also advised to submit relevant evidence in 
his possession.  The July 2006 correspondence also provided 
notice regarding disability ratings and effective dates of 
awards (See Dingess v. Nicholson, 19 Vet. App. 473 (2006)). 

An August 2003 statement of the case (SOC) and December 2003 
and September 2006 supplemental SOCs (SSOCs) outlined the 
regulation implementing the VCAA; and notified of what the 
evidence showed, of the governing legal criteria, and of the 
bases for the denial of the claim.  While complete notice was 
not provided prior to the initial adjudication of the claim, 
such defect does not affect the essential fairness of the 
adjudication process.  The veteran has received all critical 
notice, and has had ample opportunity to participate in the 
adjudicatory process.  A September 2006 SSOC readjudicated 
the matter after all critical notice was given.  The veteran 
is not prejudiced by any technical notice timing or content 
defect that may have occurred earlier, nor is it otherwise 
alleged.

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained; all 
evidence constructively of record has been secured.  VA has 
arranged for the veteran to be examined.  VA's duty to assist 
is met.  Accordingly, the Board will address the merits of 
the claim. 

II. Factual Background

In October 1969 the veteran underwent Billroth II antrectomy 
and vagotomy for duodenal ulcer.  From March 1973 the 
disability was rated 20 percent.

October 2001 to December 2002 VA outpatient treatment records 
reflect that the veteran was given Iron supplementation due 
to anemia.  

On December 2002 VA examination, the veteran reported that 
since his ulcer surgery he has had intermittent, sharp 
epigastric pain approximately five to ten minutes after 
eating, lasting until his medication took effect.  It was 
noted that diagnostic studies in 1987 revealed chronic 
gastritis.  He currently experienced epigastric pain and 
abdominal distention after meals, and occasional reflux and 
regurgitation of liquid.  He denied nausea, vomiting, 
circulatory disturbances after meals, hypoglycemic reactions, 
diarrhea, constipation, hematemesis, and melena.  He reported 
that he had one bowel movement daily.  Examination revealed 
that the veteran was 6 feet and 1 inch tall, weighed 168 
pounds, and that his weight had remained stable.  There were 
no signs of anemia.  An upper GI revealed gastrectomy 
changes.  No significant abnormalities were seen and there 
were no interval changes noted when compared with similar 
films obtained in July 1999.

February 2003 VA records note that diagnostic studies 
(including EGD) showed friability at the gastroduodenal 
anastomosis site.  It was felt that the veteran likely had 
iron deficiency anemia related to his gastrectomy.  A May 
2003 record indicates that the veteran had been referred for 
new anemia likely due to chronic slow loss of blood at the 
anastomotic site.  It was noted that the veteran weighed 
178.6 lbs.  The conclusion was that the anemia was resolved, 
made better with iron repletion and acid reduction.  The 
veteran reported that he was feeling well with a return of 
his energy.  

On November 2003 VA examination, the veteran reported that 
since his 1969 surgery he has had loose and watery bowel 
movements with occasional improvement.  His current 
complaints were loose bowel movements that rarely firmed up.  
He reported that he had to frequently go to the bathroom two 
to three times a day with little notice while at work.  He 
had to remain near a toilet or he had accidents in which he 
soiled his clothes.  In the last two years he had four or 
five such accidents in which he lost control of his bowels.  
He denied nausea, vomiting and constipation, hematochezia, 
and melena.  The veteran did not have any significant weight 
gain or loss since his last examination.  There were no signs 
of anemia, and he denied abdominal pain and cramping.  He had 
no circulatory disturbances after meals such as hypoglycemic 
reactions or hematemesis.  He took Imodium, which improved 
his loose stools.  An examination revealed positive bowel 
sounds and no distention or tenderness.  The diagnosis was 
residuals of antrectomy and vagotomy for duodenal ulcer 
manifested by diarrhea.

On January 2005 VA examination, it was noted that the 
veteran's diarrhea had worsened after his gall bladder 
removal and that he had diverticulosis, which could also 
increase diarrhea.  The veteran reported that he had diarrhea 
twice daily.  He denied melena, hematochezia, nausea, and 
vomiting.  He still had heartburn and regurgitation of acid 
three to four times a day.  The examiner indicated that the 
veteran did not have dumping syndrome, and there was no 
evidence of hypoglycemic attacks or tachycardia after eating, 
flushing, or diaphoresis.  Testing revealed that CBC was 
within normal limits.  The examiner commented that according 
to medical literature, patients with the veteran's type of 
antrectomy and vagotomy surgery had residuals of seldom 
intermittent diarrhea, and that the veteran had other 
conditions that can cause diarrhea.  He stated, "All of 
these conditions can cause the veteran to have diarrhea, but 
not the antrectomy and vagotomy that he had in 1969.

At an October 2005 videoconference hearing, the veteran 
testified that he had explosive diarrhea thirty to forty-five 
minutes after eating meals.  He stated that acid sometimes 
came up his esophagus, and that he sometimes threw up at 
night.  He added that he had heartburn and a lot of reflux.  
After the surgery his weight had dropped to 150 pounds; after 
he quit smoking (21 years ago) the weight went up to 170-175 
pounds.  He stated that his weight should be 187 -190 pounds.

An October 2005 VA outpatient treatment record notes the 
veteran had frequent bouts of diarrhea and that his blood 
tests were normal.  March 2006 VA outpatient treatment 
records show an assessment of dumping syndrome related to a 
prior gastrectomy.

On September 2005 VA examination, the veteran indicated that 
his symptoms had worsened, and that he was on a restricted 
diet.  He denied having incapacitating episodes or episodes 
of nausea or vomiting with abdominal distention.  He 
complained of heartburn, post-prandial nausea, upper 
abdominal pain or discomfort, diarrhea, pain, and weight 
loss.  He weighed 170.7 lbs., and stated that he lost eight 
pounds in the past three years.  He complained of an 
epigastric gnawing or burning pain.  The examiner noted that 
symptoms included diarrhea, pain, sweating, and weight loss, 
but that there were no signs of significant weight loss or 
malnutrition.  Laboratory studies included blood work which 
was not found to show anemia.  The diagnosis was residuals of 
antrectomy and vagotomy for duodenal ulcer with chronic 
gastritis and dumping syndrome.  The veteran indicated that 
his gastrointestinal disability affected his work as a 
postman in that he had to plan his route to be near toilets.  
The physician opined that the veteran's diverticulosis or 
residuals of cholecystectomy were unlikely to cause his 
diarrhea or his other gastrointestinal symptoms, and that the 
gastrointestinal symptoms noted in the report were most 
likely caused by or a result of the veteran's service-
connected antrectomy and vagotomy for duodenal ulcer.  

III. Legal Criteria and Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see, e.g., 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

Based on the nature of the disability at issue, postoperative 
duodenal ulcer with gastritis, there are three Codes under 
which his disability may be potentially rated and they are 
Code 7305 (duodenal ulcer), Code 7307 (gastritis), and Code 
7308 (postgastrectomy syndrome).  Significantly, each 
provides for a maximum rating of 60 percent and, as noted 
above, ratings under these codes may not be combined.  

Code 7308 (the code under which the disability at issue is 
currently rated) for postgastrectomy syndrome provides a 
maximum 60 percent rating where the disorder is severe 
postgastrectomy syndrome associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia; 40 
percent is warranted where postgastrectomy syndrome is 
moderate, with less frequent episodes of epigastric distress 
with characteristic mild circulatory symptoms after meals but 
with diarrhea and weight loss.  38 C.F.R. § 4.114.

Comparing the symptoms shown with the diagnostic criteria 
outlined above, the Board finds that they are more severe 
than the criteria for a 40 percent rating, but do not fully 
satisfy the criteria for a 60 percent rating.  The record 
shows that symptoms found (on September 2006 VA examination) 
associated with the disorder include pain, diarrhea, 
sweating, and weight loss (which the examiner then noted was 
not significant).  The veteran also complained of 
postprandial nausea.  Significantly, the September 2006 VA 
examiner (who appears to recognize the disability picture 
presented) does not question the veteran's reported symptoms.  
There is no reason for the Board to find that they are not 
present.  

Nausea and sweating are listed in the 60 percent criteria, 
but not those for a 40 percent rating.  The veteran's 
complaints of daily (or more often) bouts of explosive 
diarrhea soon after meals exceed the 40 percent criteria of 
characteristic mild circulatory symptoms, and also exceed the 
40 percent qualifying factor of less frequent episodes.  The 
veteran has also had weight loss (reported as 8 lbs in the 
last 3 years).  The September 2006 VA examiner noted that the 
symptoms reported were due to the postoperative ulcer, and 
had an impact on occupational activities (requiring toilet 
facility access).  While anemia is not currently shown, it 
had been in the past, and even when found to be resolved, the 
veteran was continuing on iron replacement therapy.  Although 
malnutrition has not been clinically noted, the Board finds 
that the symptoms that are shown clearly exceed the Code 7308 
criteria for a 40 percent rating, and more nearly approximate 
the criteria for a 60 percent rating.  Accordingly, the Board 
concludes that assignment of the maximum 60 percent rating 
under Code 7308 is warranted.  See 38 C.F.R. § 4.7.

Consideration of a rating under Codes 7305 or 7307 would be 
of no benefit to the veteran, as they also provide for a 
maximum rating of 60 percent, and may not be combined with a 
rating under Code 7308.  See 38 C.F.R. § 4.114.  

The veteran also appears to be arguing (statement received in 
June 2007) that he should be assigned a separate compensable 
rating for his gall bladder removal surgical scar.  As is 
noted in the Introduction above, the matter of entitlement to 
service connection for a gall bladder disability is being 
referred to the RO for initial consideration.  The matter of 
a rating for a gall bladder removal scar is not before the 
Board, and would only be before the Board if the RO granted 
service connection  for gall bladder disability and the 
veteran perfected an appeal of the rating assigned.  
38 U.S.C.A. § See 38 U.S.C.A. § 7104.  


ORDER

A 60 percent rating is granted for the veteran's 
postoperative duodenal ulcer, subject to the regulations 
governing payment of monetary awards.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


